The somewhat peculiar nature of the facts in this case invited the most careful attention of the court, both in the preparation of the opinion and in consultation. The case received minute examination and deliberate consideration. The conclusion was reached with some degree of reluctance and was not announced without the feeling of the utmost assurance that no other disposition of the case could be made without doing violence to sound and firmly established rules of law. To overturn or impair them by making an exception would, in our opinion, be far more detrimental to the public interest than a reversal of the judgment. This is but another illustration of the necessity of the courts, in the disposition of the matters before them, to be governed by the law as understood by them, and not sentiment in particular cases to render uncertain and insecure, wholesome and sound principles which are conducive to the proper administration of justice.
For the reasons stated in the original opinion, the motion for rehearing is overruled.
Overruled.